DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021has been entered.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species A1-A3 , as set forth in the Office action mailed on 08/07/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/07/2020 is withdrawn.  Claim 6, directed to a three dimensional apparatus is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claim 6 is rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Bryant Wade on 03/23/2021.
The application has been amended as follows: 
1. (Currently amended) A three-dimensional modeling apparatus comprising:
 a drive motor;
a screw that has a groove formation surface in which a spiral groove and a spiral wall are formed, the screw being rotated by the drive motor, the spiral groove being formed between adjacent outer sides of the spiral wall;
a barrel that has a facing surface facing the groove formation surface, the barrel having a communication hole that is formed at a center of the facing surface, the barrel having a heater;
wherein the spiral groove includes a central portion, a vortex-shaped portion, and a material introducing portion, the central portion faces the communication hole;
a nozzle that is configured to eject a modeling material supplied via the communication hole;
a modeling table facing the nozzle and receiving the modeling material from the nozzle, a tip of the nozzle and the modeling table being spaced apart from each other; and
a moving mechanism disposed below the modeling table, the moving mechanism being configured to move the table toward the nozzle or away from the nozzle, wherein a width of the spiral groove of the screw is smaller than a width of the ridge of the screw, and 
Ss is an average sectional area that is an arithmetic mean between a maximum sectional area and a minimum sectional area of the spiral groove, Ls is a length of the spiral groove, Sn is a sectional area of the nozzle, Ln is a length of the nozzle, and 0.03 < (Ss/Ls)/(Sn/Ln) < 5.00.

6. (Currently amended) A three-dimensional modeling apparatus comprising:
a drive motor;
a screw that has a groove formation surface in which n spiral grooves and n spiral walls are formed, the screw being rotated by the drive motor, the n spiral grooves being formed between adjacent outer sides of the n spiral walls, the n being a natural number of two or more;
 wherein the groove  includes a central portion, a vortex-shaped portion, and a material introducing portion, the central portion faces the communication hole;
a nozzle that is configured to eject a modeling material supplied via the communication hole;
a modeling table facing the nozzle and receiving the modeling material from the nozzle, a tip of the nozzle and the modeling table being spaced apart from each other; and
a moving mechanism disposed below the modeling table, the moving mechanism being configured to move the table toward the nozzle or away from the nozzle,
wherein ends of the n spiral grooves are connected to each other at a center area of the groove formation surface,
a width of each of the n spiral grooves of the screw is smaller than a width of the ridge of the screw, and
Ss is an average sectional area that is an arithmetic mean between a maximum sectional area and a minimum sectional area of each of the n spiral grooves, Ls is a length of each of the n spiral grooves, Sn is a sectional area of the nozzle, Ln is a length of the nozzle, and 0.03 < n1/2 x (Ss/Ls)/ (Sn/Ln) < 5.00.
Claim Rejections - 35 USC § 112
The rejection of claims 1-5 are under 35 USC 112, First paragraph is withdrawn.
With respect to the claim rejection(s) under 35 U.S.C. § 112(a), Applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have three-dimensional modeling apparatus as instantly claimed is that the prior arts Takeuchi (JP 4260875 – of record with English machine translation), which is regarded as being the prior arts closest to subject- matter of the claim 1, alone or in combination fails to teach wherein the 
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-5, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 6, the primary reason why it is deemed novel and non- obvious over the prior art of record to have three-dimensional modeling apparatus as instantly claimed is that the prior arts Takeuchi (JP 4260875 – of record with English machine translation), which is regarded as being the prior arts closest to subject- matter of the claim 1, alone or in combination fails to teach wherein the groove  includes a central portion, a vortex-shaped portion, and a material introducing portion, the central portion faces the communication hole, wherein ends of the n spiral grooves are connected to each other at a center area of the groove formation surface, a width of the spiral groove of the screw is smaller than a width of the ridge of the screw.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743